 J.WEINGARTEN, INC.J.Weingarten,Inc.andGeneral Drivers, Warehouse-men and Helpers Local Union No. 968,affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Petitioner.Case 23-RC-3542June14, 1971DECISION ON REVIEW AND ORDERBy MEMBERS FANNING, JENKINS, AND KENNEDYOn February 5, 1971, the Regional Director for Re-gion 23 issued a Decision and Direction of Election inthe above-entitled proceeding in which he found appro-priate a unit limited to the print shop and display de-partment employees at the Employer's Houston, Texas,general office and warehouse facility. Thereafter, in ac-cordance with the National Labor Relations BoardRules and Regulations, the Employer filed a timelyRequest for Review of the Regional Director's Deci-sion on the grounds that, in reaching his unit determin-ation, the Regional Director departed from establishedBoard policy and made findings of fact which areclearly erroneous.On April 27, 1971, the National Labor RelationsBoard, by telegraphic order, granted the Request forReview and stayed the election directed by the Re-gional Director pending Decision on Review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the entire record in the casewith respect to the issued under review and makes thefollowing findings:The Petitioner seeks a unit of all of the Employer'sprint shop, mailroom, and display department em-ployees. In the alternative, it would accept any unit orunits of the aforementioned groups of employees. TheRegional Director, as above indicated, found appropri-ate a unit of print shop and display department em-ployees,excluding mailroom employees and other gen-eral office employees.' The Employer contends that theonly appropriate unit consists of all its Houston officeemployees, with the customary exclusions, and that, inany event, the unit of print shop and display depart-ment employees is inappropriate because the interestsof the former are more closely aligned with the ac-counting clericals and the interests of the latter aremore closely aligned with the advertising employees.'No Request for Review was filed concerning the Regional Director'sdetermination that the mailroom employees should not be included in theunit he found appropriate191 NLRB No. 35149The Employer operates a chain of retail grocerystores in several cities in the States of Texas, Louisiana,and Arkansas. The general offices and warehousingoperation of the Employer are located in a five-buildingcomplex on Lockwood Drive in Houston. The printshop is located in the basement of the building housingthe general offices; the display department is in a sepa-rate building about 100 yards away. The Employer'swarehousemen and bakery employees working at thisfacility are currently represented by the Petitioner andanother labor organization, respectively. Other em-ployees at the Lockwood Drive facility have no historyof collective bargaining.In the print shop there are four employees perform-ing reproduction services for the Employer's entire op-eration, e.g., printing miscellaneous office and storeforms, invoice forms, order books, accounting state-ments, and merchandising instructions. These em-ployees utilize two multiliths, two mimeographs, amultigraph (used only infrequently), a ditto machine,a collator, and a cutting machine.Three employees in the print shop work primarily onthemutiliths and mimeographs while a fourth em-ployee works primarily on the mimeographs and thecollator. Occasionally, an office clerical employee fromanother department will help perform the collating op-eration.The mats used on both the multiliths andmimeographs are prepared by office clericals in severalother departments.The print shop is supervised by the manager of storesaccounting, one of two subdivisions of the accountingdivision which is under the direction of the vice presi-dent and controller.The display department has seven employees whoare responsible for the preparation and printing ofcardboard signs, streamers, and banners utilizedprimarily in the retail stores in conjunction with theEmployer's newspaper advertising. Their equipment iscomprised of three Line-O-Scribe machines used inconjunction with a multilith to produce printed card-boardsigns,a silk screen device used to produce thestreamers and banners, and the necessary equipmentand materials used for the hand painting of signs.Two display department employees set cold type,utilizing the Line-O-Scribe machines, in the prepara-tion of mats which are used on the multilith in thatdepartment. These same two employees, as well asanother employee, operate the multilith in printingcardboardsigns.Another employee lays out and cutsthe stencils used in the silk screen process, oversees theoperation of the silk screen and hand paints some signs.Two other employees adhere the stencil to the silkscreen, print the streamers and banners, and clean thescreen. The remaining employee is engaged primarilyin the hand painting of signs. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe display department,which has its own super-visor,operates as an adjunct to the advertising depart-ment in the retail division.The supervisor of the displaydepartment receives instructions concerning the typesof displays to prepare from his immediate supervisor,the advertising director,once the weekly merchandis-ing plan has been established.There is no formal training or apprenticeship pro-gram in either the print shop or the display department.Multilith operators with 1 to 2 years' experience areregarded as experienced operators in the print shop.Employees in the display department can achieve areasonable degree of proficiency in the cardboard signprinting process in 2 years.It takes 1 to 6 months tolearn the operation of the silk screen.None of the work produced by the print shop ordisplay department is sold to the public.Circulars andhandbills distributed to the public are prepared by com-mercial printing shops because the Employer's equip-ment is not capable of performing such work.Overflowwork in the print shop is also performed in commercialshops. Color plates are not used in either the print shopor display department.There is only minimal contact between print shopand display department employees.In the past, twoemployees have transferred from the print shop to thedisplay- department. Another employee,currently inthe display department, was formerly a messenger.The Employer maintains a uniform benefit program.Pay rates for employees in the print shop and displaydepartment are comparable with the rates of ex-perienced accounting clerks and advertising layout em-ployees.'3Only two specificpay rates are givenA multilithoperatorin the printshop with over 2 years' experience testifiedthat his rate is $3 per hour AnFrom the foregoing,we are unable to conclude thatthe employees sought by the Petitioner constitute atraditional lithographic production unit or that anybasis exists for finding any unit,or units,of the re-quested employees to be appropriate.Thus, these em-ployees acquire the skills and proficiency required tooperate the equipment utilized by the Employer in arelatively short period.The print shop and display de-partment each performs a distinctive type of work. Theemployees of each have minimal contact and renderlittle assistance to one another.Furthermore,these twogroups of employees are located in different buildingsand have different supervision.Indeed,it appears thatthe interests of print shop employees are closely alignedwith other employees in the Employer's accountingoperation on the basis of their supervision,contacts,location,and type of work and,for similar reasons, theinterests of employees in the display department areclosely aligned with those of employees in the advertis-ing department.In our opinion, the employees soughtare an arbitrary segment of employees at the Em-ployer's general office and, as the Petitioner does notseek to represent a broader unit, we shall dismiss thepetition.;ORDERIt ishereby ordered that the petition herein be, anditherebyis,dismissed.employee engaged in the mechanical printing of cardboard signs in thedisplay department with 17 years'experience testified his rate is$3.4375 perhour. Other witnesses testified the display department and print shop payrates are comparable to the advertising layout employees and the ex-perienced accounting clerks, respectively.'United Pacific Insurance Company,190 NLRB No.39;General MotorsCorporation,GM Photographic Engineering Center,143 NLRB647. BankofAmerica,174 NLRB No. 51, and the other cases relied on by the RegionalDirector and the Petitioner are factually distinguishable